Citation Nr: 0705472	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-34 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of malaria.  

2.  Entitlement to service connection for anemia, as 
secondary to malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In February 2006, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006, the veteran, through his representative, 
submitted additional medical records.  Review of the record, 
including the hearing transcript does not disclose a waiver 
of RO review of this evidence.  Consequently, the case must 
be returned to the RO to review this evidence.  38 C.F.R. 
§ 20.1304 (2006).  

In a letter dated in May 2005, a private physician expressed 
the opinion that the veteran suffered extreme weakness, low 
grade fever of unknown origin, weight loss and generalized 
pain modalities as a result of service-connected disability.  
However, he did not identify any medical findings to support 
his position or otherwise provide an explanation.  Although 
the veteran had a negative VA examination in February 2005, 
he should be given an examination that directly addresses the 
opinion of his private physician.  

During his April 2006 Board hearing, the veteran testified 
that private physicians had treated him for his malaria and 
anemia.  The RO had obtained records for 2004 and 2005, but 
these did not mention malaria, either in regard to current 
manifestations or in relation to the anemia.  Thus, complete 
copies of the veteran's private treatment records should be 
obtained.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the veteran for 
releases for all physicians or other 
care providers who have treated his 
malaria and anemia.  After obtaining 
the appropriate releases, the AOJ 
should request a complete copy of the 
veteran's records from the listed 
medical sources.  

2.  The veteran should be scheduled for 
an examination to determine any current 
residuals of malaria, to include 
whether malaria has caused or 
contributed to his anemia.  The claims 
folder, including the May 2005 private 
opinion, should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All tests or 
studies needed to respond to the 
following questions should be done.  
The examiner should provide a complete 
explanation for the following:  
a.  List all current manifestations of 
the service-connected malaria and 
describe the severity of those 
manifestations.  If there are no 
currently identifiable malaria 
manifestations, the examiner should so 
state.  
b.  Is it at least as likely as not (a 
50 percent or greater possibility) that 
the veteran's service-connected malaria 
caused or contributed to cause his 
anemia?  If not, why not?  

3.  Thereafter, readjudicate the issue 
on appeal.  If either determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


